The court delivered its decree as follows :
From the testimony which has been given in this case by M. Power, Corbett & Phelon, the court is of that the identity of the complainant’s being the person to whom the testator Eustace intended to bequeath his estate after the death of his wife and brothers, as mentioned in his will, is fully proved, as far as circumstances and strong presumptive evidence can go, and the nature of the case will admit.
It is therefore decreed that the estate shall be delivered up to him by the defendant, upon complainant’s giving security for its being returned at his death, if the limitation over in the will, on the event of his dying without leaving any heirs, should be hereafter decreed to be a good one ; that question not having been now agitated.